DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-52 and 71-72 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an atomic force microscope based interferometer comprising a light source, a splitting optical interface, splitting the light beam into a signal and reference light beam, a focusing lens structure which focuses both the signal and reference light beams in the vicinity of the AFM cantilever, a beam displacer which introduces a lateral displacement between the signal and reference light beam such that in at least one plane between the beam displacer and the focusing lens structure, the center of the signal light beam is separated from the center of the reference light beam by more than half the sum of their beam diameters on that plane, and a detector.
In the prior art, AFM systems having signal and reference light beams are taught by Humphris (US 20110167525 A1 and US 20150285836 A1), and Yasutake (US 5,324,935 A) teaches separate signal and reference beams traveling through separate optical fibers, but the references do not teach the beam displacer which allows the signal and reference beams to be separated by more than half the sum of their beam diameters while being focused by a lens in the vicinity of the cantilever.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881